—Appeal by the defen*694dant from (1) a judgment of the Supreme Court, Queens County (Rios, J.), rendered June 10, 1997, convicting him of attempted murder in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court, imposed February 10, 1998, upon his conviction of criminal possession of a weapon in the second degree.
Ordered that the judgment and the amended sentence are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence, as amended, was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.